Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


In the Interest of J.K.B., a Child                     Appeal from the 62nd District Court of
                                                       Lamar County, Texas (Tr. Ct. No. 71609).
No. 06-12-00109-CV                                     Opinion delivered by Justice Moseley,
                                                       Chief Justice Morriss and Justice Carter
                                                       participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant, Natalie Davis, pay all costs of this appeal.




                                                       RENDERED MARCH 21, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk